Case 21-53366-pwb       Doc 16    Filed 06/08/21 Entered 06/08/21 19:07:13       Desc Main
                                 Document      Page 1 of 20



                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION


IN RE:                                    )
                                          )
BILLY C. KIRBY III                        )             CASE NO.: 21-53366-pwb
                                          )
         Debtor,                          )             CHAPTER 7
                                          )
WILLIAM E. TOULOUMIS                      )
                                          )
         Movant,                          )
                                          )
         vs.                              )             Contested Matter
                                          )
BILLY C. KIRBY III                        )
                                          )
         Respondent.                      )



                                  NOTICE OF HEARING



         PLEASE TAKE NOTICE that WILLIAM E. TOULOUMIS has filed a Motion xx
                                                                         to for
Relief From Automatic Stay (the “Motion”) and related papers with the Court seeking an Order
approving the Motion.

         PLEASE TAKE FURTHER NOTICE that the Court will hold a hearing on the Motion
in Courtroom 1401, United States Courthouse, 75 Ted Turner Drive, S.W., Atlanta, Georgia
30303 at 10:00 A.M. on July 15, 2021.

TELEPHONIC DIAL INSTRICTIONS: ATT TOLL FREE NUMBER: 888-684-8852 ACCESS CODE: 1896529

*Given the current public health crisis, hearings may be telephonic only. Please check the
“Important Information Regarding Court Operations During COVID-19 Outbreak” tab at
the top of the GANB website prior to the hearing for instructions on whether to appear in
person or by phone.
Case 21-53366-pwb        Doc 16    Filed 06/08/21 Entered 06/08/21 19:07:13              Desc Main
                                  Document      Page 2 of 20




       Your rights may be affected by the court’s ruling on these pleadings. You should read
these pleadings carefully and discuss them with your attorney, if you have one in this bankruptcy
case. (If you do not have an attorney, you may wish to consult one). If you do not want the court
to grant the relief sought in these pleadings or if you want the court to consider your view, then
you and/or your attorney must attend the hearing. You may also file a written response to the
pleadings with the Clerk at the address stated below, but you are not required to do so. If you file
a written response, you must attach a certificate stating when, how and on whom (including
addresses) you served the response. Mail or deliver your response so that it is received by the
Clerk at least two business days before the hearing. The address of the Clerk’s Office is: Clerk,
U.S. Bankruptcy Court, Suite 1340, 75 Ted Turner Drive, SW, Atlanta, Georgia 30303. You
must also mail a copy of your response to the undersigned at the address stated below.

Dated: June 8, 2021

_____/s/_______
Howard Slomka
Georgia Bar # 652875
Busch Mills Slomka, LLP
6400 Powers Ferry Road
Suite 391
Atlanta, GA 30339
404-800-4001
Attorney for Movant
Case 21-53366-pwb       Doc 16    Filed 06/08/21 Entered 06/08/21 19:07:13            Desc Main
                                 Document      Page 3 of 20



                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION


IN RE:                                       )
                                             )
BILLY C. KIRBY III                           )              CASE NO.: 21-53366-pwb
                                             )
         Debtor,                             )              CHAPTER 7
                                             )
WILLIAM E. TOULOUMIS                         )
                                             )
         Movant,                             )
                                             )
         vs.                                 )              Contested Matter
                                             )
BILLY C. KIRBY III                           )
                                             )
         Respondent.                         )


                   MOTION FOR RELIEF FROM THE AUTOMATIC STAY

         COMES NOW, WILLIAM E. TOULOUMIS (“Creditor” or “Landlord”) by and through

undersigned counsel, and hereby files this Motion for Relief From the Automatic Stay (this

"Motion") pursuant to 11 U.S.C. § 362(d), 362(h) and Rule 9014 of the Federal Rules of the

Bankruptcy Procedure. In support hereof, Landlord respectfully states as follows:


                                       JURISDICTION


         1.    On April 29, 2021 (the "Petition Date"), Billy C. Kirby III ("Debtor") filed a

voluntarily petition (the “Petition”) for relief under Chapter 7 of Title 11 of the United States

Code, 11 U.S.C. § 101, et seq. (the "Bankruptcy Code").


         2.    Landlord files this Motion pursuant to Section 362 of the Bankruptcy Code.


         3.    The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334(a).
Case 21-53366-pwb        Doc 16    Filed 06/08/21 Entered 06/08/21 19:07:13             Desc Main
                                  Document      Page 4 of 20



       4.      This matter is a core proceeding pursuant to 258 U.S.C. § 157(b).


                                     BASIS FOR RELIEF


       5.      On October 19, 2020, Debtor and his non-filing spouse/partner Erica Roxanne

Goodley (“Goodley”) signed a lease with Landlord (the “Lease” is attached as Exhibit A) for a

single family home located at 5127 Pindos Pass, Powder Springs, GA 30127 (the “House”).


       6.      Prior to filing this case, Debtor was in default of the Lease, and Landlord had

delivered several notices to that effect. The monthly rent due under the Lease is $4,800, and

Landlord holds a security deposit in the amount of two months’ rent.


       7.      Debtor has failed to pay ANY rent that has come due since filing this case.

Namely, he has defaulted in Rent for May 2021 ($4,800) and June 2021 ($4,800).


       8.      Landlord has initiated an action in Magistrate Court of Cobb County to terminate

the lease and seek a judgment against Goodley.


       9.      Landlord files this Motion to allow it to take similar actions against the Debtor.


       10.     In a personal conversation with undersigned counsel on June 1, 2021 1, at the

House, Debtor informed counsel that he planned to vacate the House and relocate to Nevada as

soon as the Bankruptcy Court made him leave. Debtor indicated that he had no intention to pay

any rent while in bankruptcy.



1
 Debtor indicated that he had counsel, but the counsel in question is not licensed in Georgia or in
this Court, and has refused to return calls to the undersigned counsel, leaving Debtor remaining
as a pro se filer. Counsel explained that he was at the House to discuss the Lease with Goodley
and not with Debtor, when Debtor volunteered that he planned to leave the state.
Case 21-53366-pwb         Doc 16     Filed 06/08/21 Entered 06/08/21 19:07:13            Desc Main
                                    Document      Page 5 of 20



                                      RELIEF REQUESTED


       11.       By this Motion, the Landlord is seeking an Order granting immediate relief from

the automatic stay, which will allow Landlord to exercise their rights and remedies under state

law, including without limitation, termination of the Lease and turnover of the House, or eviction

of the Debtor.


       12.       Landlord also requests In Rem relief as to the House in order to prevent

subsequent filings by the non-filing tenant Goodley, or any other occupants of the six-bedroom

house from interfering with Landlord’s obtaining possession of the House.


       13.       Debtor has no equity in the House and the Lease has not been assumed by the

Chapter 7 Trustee.


                                       BASIS FOR RELIEF


         Good Cause Exists to Terminate and Annul the Automatic Stay Pursuant
                                 to 11 U.S.C. § 362(d).

       14.       11 U.S.C. § 362(d)(1) of the Bankruptcy Code provides that a Court shall grant

relief from the automatic stay "for cause." 11 U.S.C. § 362(d)(1).

       15.       Landlord is in danger of losing its own ownership of the House given that neither

Debtor nor Goodley have indicated any intention of paying rent during the bankruptcy. An

arrearage of over $15,000 will have accrued by the date of the hearing on this Motion.

       16.       Landlord would be prejudiced by this Court's denial of this Motion. Debtor

continues to occupy the Property and not pay any rent, and other charges continue to accrue.
Case 21-53366-pwb        Doc 16     Filed 06/08/21 Entered 06/08/21 19:07:13             Desc Main
                                   Document      Page 6 of 20



       17.      Good cause exists to grant relief from the automatic stay of 11 U.S.C. § 362 to

permit the Landlord to re-attain possession of the Property and enforce all of its rights under

applicable state law.

       18.      Accordingly, pursuant to 11 U.S.C. § 362(d)(1), the automatic stay should be

terminated in favor of Landlord.

            Good Cause Exists to Terminate and Annul the Automatic Stay Pursuant
                                   to 11 U.S.C. § 362(h)(1).


       19.      11 U.S.C. § 362(h)(1)(A) of the Bankruptcy Code provides that the automatic stay

is terminated if the Debtor fails to “file timely any statement of intention required under section

521(a)(2)”. 11 U.S.C. § 362(h)(1)(A).

       20.      On the Petition Date, Debtor filed a Chapter 7 bankruptcy petition. Since that

date, Debtor has missed the scheduled 341 meeting and he has failed to file ANY schedules in

the case.

       21.      Accordingly, pursuant to 11 U.S.C. § 362(h)(1), the automatic stay should be

terminated in favor of Landlord allowing him to enforce his rights under state law.

       22.      Landlord requests that the Court enter an Order terminating and annulling the

automatic stay imposed by 11 U.S.C. § 362(a).



       WHEREFORE, for all the foregoing reasons, Landlord respectfully requests that this

Court enter an Order:

       (A)      terminating the automatic stay;

       (B)      allowing Landlord to enforce their rights under applicable state law, including,

but not limited to, obtaining possession of the House in rem;
Case 21-53366-pwb       Doc 16     Filed 06/08/21 Entered 06/08/21 19:07:13              Desc Main
                                  Document      Page 7 of 20



       (C)     using the Court’s discretion, waive the ten day stay requirement as provided in

Rule 4001(a)(3) of the Federal Rules of Bankruptcy Procedure; and

       (D)     granting such other and further relief as this Court deems appropriate.



Respectfully submitted this 8th day of June, 2021

                                                     _/s/________________
                                                     Howard Slomka, Esq.
                                                     Georgia Bar No.: 652875
                                                     Busch Mills Slomka, LLP
                                                     6400 Powers Ferry Road NW
                                                     Suite 391
                                                     Atlanta, Georgia 30339
                                                     404-800-4017
                                                     Attorney for Landlord
DocuSign Envelope ID: 496D5EDB-D984-4F1C-A1F4-234D9F754A86
                      B5895BFC-6C46-4AEA-9672-F60DE80FD405
            Case 21-53366-pwb           Doc 16     Filed 06/08/21 Entered 06/08/21EXHIBIT
                                                                                   19:07:13 A - THE
                                                                                            Desc Main   LEASE
                                                  Document      Page 8 of 20




                                                                                    Billy Clyde Kirby
      Erica Roxanne Goodley
DocuSign Envelope ID: 496D5EDB-D984-4F1C-A1F4-234D9F754A86
                      B5895BFC-6C46-4AEA-9672-F60DE80FD405
            Case 21-53366-pwb           Doc 16     Filed 06/08/21 Entered 06/08/21 19:07:13   Desc Main
                                                  Document      Page 9 of 20
DocuSign Envelope ID: 496D5EDB-D984-4F1C-A1F4-234D9F754A86
                      B5895BFC-6C46-4AEA-9672-F60DE80FD405
            Case 21-53366-pwb           Doc 16    Filed 06/08/21 Entered 06/08/21 19:07:13   Desc Main
                                                 Document     Page 10 of 20
DocuSign Envelope ID: 496D5EDB-D984-4F1C-A1F4-234D9F754A86
                      B5895BFC-6C46-4AEA-9672-F60DE80FD405
            Case 21-53366-pwb           Doc 16    Filed 06/08/21 Entered 06/08/21 19:07:13   Desc Main
                                                 Document     Page 11 of 20
DocuSign Envelope ID: 496D5EDB-D984-4F1C-A1F4-234D9F754A86
                      B5895BFC-6C46-4AEA-9672-F60DE80FD405
            Case 21-53366-pwb           Doc 16    Filed 06/08/21 Entered 06/08/21 19:07:13   Desc Main
                                                 Document     Page 12 of 20
DocuSign Envelope ID: 496D5EDB-D984-4F1C-A1F4-234D9F754A86
                      B5895BFC-6C46-4AEA-9672-F60DE80FD405
            Case 21-53366-pwb           Doc 16    Filed 06/08/21 Entered 06/08/21 19:07:13   Desc Main
                                                 Document     Page 13 of 20
DocuSign Envelope ID: 496D5EDB-D984-4F1C-A1F4-234D9F754A86
                      B5895BFC-6C46-4AEA-9672-F60DE80FD405
            Case 21-53366-pwb           Doc 16    Filed 06/08/21 Entered 06/08/21 19:07:13   Desc Main
                                                 Document     Page 14 of 20
DocuSign Envelope ID: 496D5EDB-D984-4F1C-A1F4-234D9F754A86
                      B5895BFC-6C46-4AEA-9672-F60DE80FD405
            Case 21-53366-pwb           Doc 16    Filed 06/08/21 Entered 06/08/21 19:07:13   Desc Main
                                                 Document     Page 15 of 20
DocuSign Envelope ID: 496D5EDB-D984-4F1C-A1F4-234D9F754A86
                      B5895BFC-6C46-4AEA-9672-F60DE80FD405
            Case 21-53366-pwb           Doc 16    Filed 06/08/21 Entered 06/08/21 19:07:13   Desc Main
                                                 Document     Page 16 of 20
DocuSign Envelope ID: 496D5EDB-D984-4F1C-A1F4-234D9F754A86
                      B5895BFC-6C46-4AEA-9672-F60DE80FD405
            Case 21-53366-pwb           Doc 16    Filed 06/08/21 Entered 06/08/21 19:07:13   Desc Main
                                                 Document     Page 17 of 20
DocuSign Envelope ID: 496D5EDB-D984-4F1C-A1F4-234D9F754A86
                      B5895BFC-6C46-4AEA-9672-F60DE80FD405
            Case 21-53366-pwb           Doc 16    Filed 06/08/21 Entered 06/08/21 19:07:13   Desc Main
                                                 Document     Page 18 of 20
DocuSign Envelope ID: 496D5EDB-D984-4F1C-A1F4-234D9F754A86
                      B5895BFC-6C46-4AEA-9672-F60DE80FD405
            Case 21-53366-pwb           Doc 16    Filed 06/08/21 Entered 06/08/21 19:07:13      Desc Main
                                                 Document     Page 19 of 20



        Billy Clyde Kirby                      10/25/2020 | 7:46 AM MDT




                                               10/23/2020 | 9:12 AM MDT
        Erica Roxanne Goodley




        Berkshire Hathaway HomeServices Georgia Properties



                                                                                                10/25/2020 | 6:44 PM ED
                                               10/20/2020 | 3:05 PM EDT

         Tom Faust                      320397


         404-556-0192


          tom.faust@bhhsgeorgia.com

          Cobb Assoc. of Realtors

          3775 Roswell Rd., Suite 200

          Marietta, GA      30062
          770-973-8822                  770-973-8826


                              6783800
          BHHS03                 H-65591



                                                                          10/25/2020 | 6:44 PM EDT
Case 21-53366-pwb       Doc 16    Filed 06/08/21 Entered 06/08/21 19:07:13            Desc Main
                                 Document     Page 20 of 20



                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION


IN RE:                                       )
                                             )
BILLY C. KIRBY III                           )              CASE NO.: 21-53366-pwb
                                             )
         Debtor,                             )              CHAPTER 7
                                             )
WILLIAM E. TOULOUMIS                         )
                                             )
         Movant,                             )
                                             )
         vs.                                 )              Contested Matter
                                             )
BILLY C. KIRBY III                           )
                                             )
         Respondent.                         )

                                   CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Motion for Relief and Notice of
Hearing and was served upon the parties listed below by depositing a copy of the same to each in the
United States Mail in a properly addressed envelope with adequate postage thereon:


Billy C. Kirby III                                  Trustee Cathy Scarver
5127 Pindos Pass,                                   (via ecf)
Powder Springs, GA 30127


Dated: June 8, 2021

_____/s/_______
Howard Slomka
Georgia Bar # 652875
Busch Mills Slomka, LLP
6400 Powers Ferry Road
Suite 391
Atlanta, GA 30339
404-800-4001
Attorney for Movant
